Citation Nr: 1625232	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for residuals from a right orchiectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1968 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2015, the RO granted service connection for a lumbar spine disability and a right lower extremity disability.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, these issues are no longer before the Board.  

Regarding the Veteran's claim for a vision disability, in his July 2008 claim, he filed a service connection claim for a bilateral eye condition.  In December 2008 and July 2009 rating decisions, service connection for bilateral photophobia and ocular irritation with mild cataracts was denied.  The subsequent September 2009 notice of disagreement, the December 2009 statement of the case, and the February 2012 supplemental statement of the case all list the issues as service connection for bilateral photophobia and ocular irritation with mild cataracts.  The November 2014 Board decision, which remanded the claim for a VA examination, also listed the issues as service connection for bilateral photophobia and ocular irritation with mild cataracts.  The January 2015 VA examiner opined that the Veteran's photophobia and cataracts were at least as likely as not due to his active service.  However, the examiner also opined that the Veteran's ocular hypertension was less likely than not related to his active service.  The January 2015 rating decision granted service connection for photophobia and cataracts.  However, a January 2015 supplemental statement of the case and an April 2015 supplemental statement of the case both denied service connection for ocular hypertension.  The Board notes that the issue of entitlement to service connection for bilateral photophobia and ocular irritation with mild cataracts was granted by the January 2015 rating decision.  While the RO denied service connection for ocular hypertension in January 2015 and April 2015, the Veteran has not formally appealed this issue.  Indeed, in the latest representative brief, the only eye condition listed was cataracts, which, as noted, was already granted service connection.  As such, the issue of entitlement to service connection for ocular hypertension was not perfected, and therefore, is not before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  As the January 2015 rating decision granted service connection for the vision disability on appeal, this represents a complete grant of his appeal in regard to this claim.  See Grantham, 114 F.3d 1156.  As such, this issue is also no longer before the Board.  


FINDINGS OF FACT

1.  A chronic right hip disability was not shown in service, right hip arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current right hip disorder is etiologically related to his active service.

2.  Right testicular cancer was not shown in service, right testicular cancer was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's any residuals from a right orchiectomy are etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for residuals from a right orchiectomy have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board in July 2012, but he failed to appear.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
While a VA medical opinion was not provided in this case with regard to the Veteran's orchiectomy, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that there is any link between his bout of cellulitis in service and his right orchiectomy decades later.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Right Hip Disorder

The Veteran filed his claim for service connection for a right hip disorder in July 2008, which was denied by a December 2008 rating decision.  He asserted that his right hip disorder is due to his active service.

STRs show that the Veteran fell off a truck in January 1969, but he reported left hip pain, not right.  He complained of right hip pain in April 1970 and right upper thigh pain in June 1970.  However, no chronic right hip diagnosis was given.  At his separation examination in October 1970, while he reported having painful joints, he had a normal physical examination of his lower extremities.

After his separation from service, the Veteran's medical record does not show any hip complaints or treatment until June 2008, almost 40 years after his separation from service.  Furthermore, November 2008 x-rays of his right hip were normal, and only in November 2013 did hip x-rays show mild degenerative changes.

The Veteran was afforded a VA examination for his right hip in September 2008.  The Veteran reported that he fell of a truck during his active service in April 1969.  He also reported injuring his hip just after service in December 1970 and has had continued hip pain since.  However, the examiner did not have the opportunity to review the Veteran's STRs, and no opinion on etiology was given.

The Veteran was afforded another VA examination in December 2014.  He again reported having hip pain since falling off a truck in January 1969.  After interviewing the Veteran, reviewing the claims file, and conducting an examination, the examiner opined that the Veteran's right hip disorder was less likely than not related to his active service, which occurred more than 30 years earlier.  The examiner noted that the Veteran's October 1970 exit examination did not report any abnormal right hip condition and the Veteran reported he was in "good health."

The Veteran has not submitted any medical evidence supporting his contention that his right hip disorder is due to or the result of his service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The December 2014 VA examiner opined that his right hip disorder was less likely than not incurred in or caused by the Veteran's active service as no right hip abnormality was noted at his exit examination.  The Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including STRs showing hip complaints in service and his contentions that his right hip disorder was either due to or caused by his active service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his right hip disorder was due to his active service.  He is clearly competent to report symptoms of right hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe right hip pain, he lacks the medical training or qualification either to diagnose a right hip disability or to relate it to his active service.  Id. 

The Board notes that no right hip problems were noted at either enlistment or at separation examinations, and a chronic right hip disability was not diagnosed within one year of separation from service.  As such, the Board finds that the evidence of record does not show continuous hip symptomatology since service.
 
The record contains no evidence of treatment for chronic right hip symptoms in service, the medical evidence does not document any right hip treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a right hip disorder.  The record does not show that the Veteran's right hip symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a right hip disorder.  That is, the evidence does not show that a chronic right hip disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a right hip disorder has existed continuously since service.  The medical opinion of record has also concluded that a current right hip disability neither began during nor was otherwise caused by the Veteran's military service   Therefore, the claim is denied. 

Residuals from a Right Orchiectomy

The Veteran filed his claim for service connection for residuals from a right orchiectomy in July 2008, which was denied by a December 2008 rating decision.  He asserted that his residuals from a right orchiectomy are due to his active service.  Specifically, he believes that he had right testicular cancer that resulted from a bout of cellulitis during his military service.

STRs do not show any testicular complaints during service.  The Veteran was treated for cellulitis, a bacterial infection, in April 1969.  However, at his separation examination in October 1970, he had a normal physical examination of his genitourinary system.  There is no suggestion that the cellulitis resulted in any chronic residual.

The Veteran's medical treatment records after his separation from service show that the Veteran first complained of groin pain in February 2008, more than three decades after his separation from service.  A March 2008 scrotum ultrasound showed a cyst on his right testicle and he underwent an orchiectomy in May 2008. 

It is not shown that he even received any treatment prior to that diagnosis for symptoms which were later diagnosed as testicular cancer.  This is taken as strong evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

There is no allegation of continuity of symptomatology, and the Veteran's claims file is devoid of any statement from a medical professional even suggesting that the right orchiectomy even might be related to either his military service or to treatment for cellulitis therein.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, his opinion is insufficient to provide the requisite nexus. 

As explained, the criteria for service connection have not been met, and the claim is denied.


ORDER

Service connection for a right hip disorder is denied.

Service connection for residuals from a right orchiectomy is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


